 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   TARA KIRKLAND, et al.                               Case No.: 18cv1878-MMA (BLM)
12                                     Plaintiffs,
                                                         ORDER GRANTING PLAINTIFFS'
13   v.                                                  UNOPPOSED PETITION TO
                                                         CONFIRM MINORS'
14   BRIGHTON PLACE, L.P.,
                                                         COMPROMISES
15                                    Defendant.         [Doc. No. 21]
16
17         Pending before the Court is an unopposed ex parte motion to confirm the
18   settlement entered into on behalf of the two minor plaintiffs in this action, D.S. and D.P.
19   (the “Minor Plaintiffs”). Doc. No. 21. The Minor Plaintiffs are represented by Plaintiff
20   Tara Kirkland, as their guardian. Plaintiffs request the Court approve the settlement as to
21   the Minor Plaintiffs.
22                                   RELEVANT BACKGROUND
23         The Minor Plaintiffs, along with Plaintiff Kirkland, asserted claims against
24   Defendant Brighton Place, L.P. (“Defendant”) based on the Fair Housing Act (“FHA”),
25   42 U.S.C. § 3601 et seq., and related federal and state laws. Doc. No. 6 (“SAC”).
26   Plaintiffs alleged that Defendant enforced rules at its apartment complex which unfairly
27   targeted children and discriminated against families with children. They also alleged that
28   Defendant’s rules prevented children from playing outside in the common areas. On May

                                                     1
                                                                               18cv1878-MMA (BLM)
 1   2, 2019, the parties fully settled the case. Doc. No. 21 at 4. Pursuant to the proposed
 2   settlement, each Minor Plaintiff will receive $3,000.00 for his or her compromise. Id.
 3                                        LEGAL STANDARD
 4         Pursuant to Federal Rule of Civil Procedure 17(c), district courts have a special
 5   duty to safeguard the interests of litigants who are minors. See Robidoux v. Rosengren,
 6   638 F.3d 1177, 1179 (9th Cir. 2011); Fed. R. Civ. P. 17(c). Rule 17(c) provides, in
 7   relevant part, that a district court “must appoint a guardian ad litem—or issue another
 8   appropriate order—to protect a minor or incompetent person who is unrepresented in an
 9   action.” Fed. R. Civ. P. 17(c). With respect to proposed settlements in lawsuits
10   involving minor plaintiffs, this special duty requires district courts to “conduct [their]
11   own inquiry to determine whether the settlement serves the best interests of the minor.”
12   Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978); see also Salmeron v. United
13   States, 724 F.2d 1357, 1363 (9th Cir. 1983). The district court considers “whether the net
14   amount distributed to each minor plaintiff in the settlement is fair and reasonable, in light
15   of the facts of the case, the minor’s specific claim, and recovery in similar cases . . .
16   without regard to the proportion of the total settlement value designated for adult co-
17   plaintiffs or plaintiff’s counsel . . . .” Robidoux v. Rosengren, 638 F.3d at 1182.
18                                            DISCUSSION
19         Plaintiff Kirkland believes the settlement is reasonable. Doc. No. 21-2 at 2-3.
20   Having considered the settlement amounts approved in factually similar cases, the Court
21   also concludes that the settlement is reasonable and fair to the Minor Plaintiffs. For
22   example, in another case in this District, the court approved a settlement of FHA, FEHA,
23   negligence and Unruh Act claims with a settlement amount of $750.00 for each minor
24   plaintiff based on alleged discriminatory rules at a timeshare resort by the defendants.
25   See Angstman v. Carlsbad, No. 11cv62-L (WMc), Doc. No. 36. Another case in this
26   District to which Plaintiffs directed the Court resulted in approval of a settlement with
27   $3,000.00 being provided to each minor child for settlement of claims that the children
28   were prohibited from playing in common areas at an apartment complex. Faustino v.

                                                    2
                                                                                 18cv1878-MMA (BLM)
 1   Central SDHC FHA LLC, No. 16cv2326-BAS (AGS), Doc. No. 66. Plaintiffs directed
 2   the Court to five other similar cases which resulted in approvals of a settlement ranging
 3   between $1,500.00 to $5,000.00. See Cortes v. Hing Shen, No. 8:18cv01226-AG-DFM,
 4   Doc. No. 44 (finding a settlement of $3,000.00 to each minor child fair and reasonable);
 5   Oliphant v. Yale Mngmt. Servs., Inc., No. 2:18cv06359-JFW-FFMx, Doc. No. 77 (finding
 6   a settlement of $5,000.00 to each minor child fair and reasonable); Quiroz v. Diversified
 7   Holdings, LLC, No. CV 16-3918 FMO (Ex), Doc. No. 106 (finding a settlement of
 8   $2,700.00 to each minor child fair and reasonable); Fels v. Nobel, No. 3:15cv01338-BEN
 9   (JLB), Doc. No. 43 (finding a settlement of $1,500.00 to each minor child fair and
10   reasonable); Duncan v. 900 Manchester, LLC, No. 14cv1331-MMA (RBB), Doc. No. 21
11   (finding a settlement of $1,750.00 to each minor child fair and reasonable). The Court
12   has located additional factually similar cases in which minor plaintiffs received similar
13   settlement amounts. Bor v. PPC WSSC LLC, No. 11-cv-03430-LHK, 2012 U.S. Dist.
14   LEXIS 58050, at *10 (N.D. Cal. Apr. 25, 2012) (finding settlement amounts ranging
15   from $1,000.00 to $6,500.00 per minor child fair and reasonable); Milton v. Regency
16   Park Apartments, No. 2:13-CV-01284-KJM-CKD, 2015 U.S. Dist. LEXIS 2206, at *7-8
17   (E.D. Cal. Jan. 6, 2015) (finding a settlement amount of $10,000.00 to each minor child
18   fair and reasonable). As such, the proposed settlement amount for each Minor Plaintiff
19   here is well within the range of settlement amounts approved for similar claims in
20   factually similar cases. Accordingly, the Court approves the settlement.
21                                   CONCLUSION AND ORDER
22         Based on the foregoing, the Court HEREBY ORDERS that:
23         1.     The petition to approve the minors’ compromises is GRANTED. Doc. No.
24   21. The Minor Plaintiffs shall receive the following:
25                a.    $3,000.00 to D.S.
26                b.    $3,000.00 to D.P.
27         2.     Within 72 hours of receipt of a check payable to the order of Tara Kirkland,
28   as General Guardian for the Minor Plaintiffs, Plaintiff Kirkland shall deposit the check

                                                  3
                                                                                18cv1878-MMA (BLM)
 1   for the minor children into a blocked account at a federally insured bank or credit union.
 2   The blocked account in this matter is to be opened solely for the benefit of the Minor
 3   Plaintiffs in this case and such funds placed therein cannot be accessed by anybody other
 4   than the respective Minor Plaintiffs upon reaching the age of majority. Plaintiff/Guardian
 5   Kirkland shall have no right to access any of the funds in such blocked account for any
 6   reason.
 7         3.     Plaintiff/Guardian Kirkland must deliver to each depository at the time of
 8   deposit a copy of this order.
 9         4.     No withdrawals of principal or interest may be made from the blocked
10   accounts without a written order under this case name and number, signed by a judge,
11   and bearing the seal of this Court, until the respective minors attain the age of 18 years.
12   When the respective minor attains the age of 18 years, the depository, without further
13   order of this court, is authorized and directed to pay by check or draft directly to the
14   former minors, upon proper demand, all moneys including interest deposited under this
15   order. The money on deposit is not subject to escheat.
16         5.     Plaintiff/Guardian Kirkland is authorized and directed to execute any and all
17   documents reasonably necessary to carry out the terms of settlement.
18         6.     Bond is waived.
19         7.     In light of the settlement of this case, the Court VACATES all other
20   pending dates. See Doc. No. 16.
21         8.     Pursuant to the parties’ notice of settlement (Doc. No. 20), the parties are
22   directed to file a stipulation for dismissal pursuant to Federal Rule of Civil Procedure
23   41(a)(1)(A)(ii) on or before June 7, 2019.
24         IT IS SO ORDERED.
25   Dated: May 9, 2019
26
27
28

                                                   4
                                                                                18cv1878-MMA (BLM)
